UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4511


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FIDEL ANDRADE-HERNANDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00446-CCE-1)


Submitted:   January 3, 2014                 Decided:   January 15, 2014


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,   North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Kyle D. Pousson, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fidel Andrade-Hernandez appeals the sentence of twelve

months and one day of imprisonment imposed by the district court

after he pled guilty to illegally re-entering the United States

following removal, in violation of 8 U.S.C. § 1326(a) (2012).

On   appeal,    Andrade-Hernandez            argues     that    the    district        court

abused its discretion by declining to order his federal sentence

to run concurrently with an anticipated state sentence on an

unrelated      state    charge     pending       at    the   time      of    his     federal

sentencing.      We affirm.

            Under      18   U.S.C.      § 3584        (2012),     a    district        court

retains the discretion to run a federal sentence concurrently

with or consecutively to an anticipated state sentence.                                  See

Setser v. United States, 132 S. Ct. 1463, 1468 (2012).                                    In

deciding whether to run a sentence concurrently or consecutively

to another sentence, the court must consider the factors in 18

U.S.C.   § 3553(a)       (2012).        18    U.S.C.     §     3584(b).        Here,     the

district    court      stated    only   that     it    would     not    recommend       that

Andrade-Hernandez’s federal sentence run concurrently with the

anticipated      state      sentence.            The     district           court,     after

concluding that it lacked information about the pending state

charge, found that the state court was in a better position to

determine whether the sentences (if indeed there is a conviction

and sentence on the state charge) should run concurrently or

                                             2
consecutively.        The district court’s approach is consistent with

Setser.    See 132 S. Ct. at 1472 n.6 (“[A] district court should

exercise    the    power    to    impose    anticipatory     consecutive     (or

concurrent)     sentences       intelligently.    In    some   situations,     a

district court may have inadequate information and may forbear

. . . .”).        Because the district court made its determination

after     considering      Andrade-Hernandez’s        arguments      and   fully

understood the scope of its discretion, we conclude that the

district court did not abuse that discretion when it declined to

order Andrade-Hernandez’s federal sentence to run concurrently

with his anticipated state sentence.

            Accordingly, we affirm the district court’s judgment.

We   dispense     with   oral    argument   because    the   facts   and   legal

contentions     are    adequately    presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        3